DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “generally” in claims 1, 11, and 19 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the limitations of “rectangular” and “a planar rectangle” indefinite.
Claims 2, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to whether “a portion of treat material” and the “at 
Claims 3, 14, 15, and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to whether the “two strips of releasable fasteners” refer back to the “at least one releasable fastener” or if there are now three strips of releasable fastener
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This embodiment states that the edges and plate form a single piece, meaning there would be no need to include the adhesive joining or caulk mentioned in Claim 19.
Claims 2-10 are rejected based on their dependency on rejected Claims 1
Claims 12-18 are rejected based on their dependency on rejected Claims 11
Claim 20 is rejected based on its dependency on rejected Claims 19

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016164868) in view of Ogando (US 8297443).
Regarding Claim 1, Carroll teaches a furniture device for containing litter, comprising: a base (housing unit 200), generally rectangular, having a plate (floor 260) and four spaced apart upright edges upon said plate (Figure 1), a water impervious liner  interiorly of said upright edges and said plate (“The material used to make the panel board can include the linerboard, the moisture-repellant coating, and/or the linerboard can have moisture-repellant properties” Paragraph [00111]), a tread material upon a portion of said liner (“One or more fluted layers 238 can be contained in the first compartment 204 and can be used to trap or otherwise contain dislodged litter material” Paragraph [0039]), a lid (lid 250), generally a planar rectangle, said lid fitting upon said four upright edges, said lid having a top surface (Figure 4) and an opposite non-marring layer (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043])
Carroll fails to teach at least one strip of releasable fastener upon said plate opposite said edges; and at least one strip of releasable fastener upon said top surface; wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base; and, wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners, said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges.
However, Ogando teaches at least one strip of releasable fastener (144; “use of engaging members, such as adhesive strips, contact pads, hook and loop pads (e.g., Velcro.RTM.), or, as in the illustrated embodiment, magnets 144” Col. 3 lines 48-51) upon said plate (panel 110) opposite said edges; and at least one strip of releasable fastener (engaging member 144) upon said top surface (lid 104; Figures 3 and 4); wherein said device has an open configuration with said lid (lid 104) positioned beneath said base (bottom plate 116) flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base (Figures 4 and 5); and, wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners (side engaging member 144 on panel 138; Figure 6) , said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable and mechanical fasteners of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 11, Carroll teaches a furniture device for containing litter, comprising: a generally rectangular, water impervious base (housing unit 200), said base having a plate (floor 260) and four spaced apart upright edges upon said plate (walls 210, 220, 230, 232), said plate and said upright edges being of single piece construction (“The housing unit 200, including the plurality of housing walls 210, 220, 230, 232, the fluted layer 238, the interior wall 240, the lid 250, and/or the floor 260, can be formed from a single piece of material or formed from multiple pieces” Paragraph [0060]), a generally planar rectangular lid (lid 250), said lid fitting upon said four upright edges (Figure 4), and an opposite non-marring layer (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]), said upright edges extending around said plate forming a perimeter, said upright edges being mutually perpendicular to said plate, said upright edges including two mutually parallel and spaced apart lateral edges (walls 230 and 232) and two mutually parallel and spaced apart longitudinal edges (walls 210 and 220) said longitudinal edges being perpendicular to said lateral edges (Figure 2).
Carroll fails to teach at least one strip of releasable fastener upon said plate opposite said edges; said lid having a top surface and at least one strip of releasable fastener upon said top surface; wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base; and, wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners, said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges.
However, Ogando teaches at least one strip of releasable fastener upon said plate opposite said edges (144; “use of engaging members, such as adhesive strips, contact pads, hook and loop pads (e.g., Velcro.RTM.), or, as in the illustrated embodiment, magnets 144” Col. 3 lines 48-51); said lid having a top surface and at least one strip of releasable fastener (engaging member 144) upon said top surface (lid 104; Figures 3 and 4); wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base (Figure 5); and, wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners, said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable and mechanical fasteners of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 13, Carroll and Ogando teach the furniture device of Claim 11. Carroll further teaches the furniture device further comprising said non-marring layer being one of felt, soft fiber, loop material, and nylon (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]).
Regarding Claim 16, Carroll and Ogando teach the furniture device of Claim 11. Carroll further teaches the furniture device further comprising: each of said longitudinal edges (walls 210 and 220) merging with both of said lateral edges (walls 230 and 232) defining two spaced apart corners, said device thus having four corners; said corners being continuous; and, said longitudinal edges and said lateral edges extending continuously upward from said plate (Figures 2 and 4).
Claims 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Ogando as applied to claims 1 and 11 above, and further in view of Auble (US 2014/0053784) and Callan (US 2008/0022938)
Regarding Claim 2, Carroll and Ogando teach the furniture device of Claim 1. Carroll further teaches the furniture device further comprising: said plate (floor 260) having a perimeter and said edges securing to that perimeter; said upright edges being mutually perpendicular to said plate (Figure 1), said upright edges including two mutually parallel and spaced apart lateral edges (walls 230 and 232) and two mutually parallel and spaced apart longitudinal edges (walls 210 and 220), said longitudinal edges being perpendicular to said lateral edges (Figure 2); a handle (“although not shown, the handles can be disposed on an outer surface of the housing walls” Paragraph [0064]) extending outwardly from one of said longitudinal edges.
Carroll fails to teach a holder releasably connecting to one of said longitudinal edges, said holder adapted to receive hand tools and supplies for pet care; a ramp having its height proportional to that of a lateral edge, a portion of tread material, and at least one strip of releasable fastener opposite the tread material.
However, Callan teaches a holder (scoop holder 80) releasably connecting to one of said longitudinal edges (Figure 1), said holder adapted to receive hand tools and supplies for pet care (“is preferably sized and configured to support a litter scooping device” Paragraph [0039]);a ramp (ramp element 74) having its height proportional to that of a lateral edge (Figure 3), a portion of tread material (perforations or slots 76)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the holder of Callen, in order to allow the user to have a convenient place to store related tools while decreasing clutter, and to have provided the furniture device of Carroll with the ramp of Callen, in order for smaller animals or animals of old age to easily access the litter without injury.
Additionally, Auble teaches a ramp (ramp 52), at least one strip of releasable fastener opposite the tread material of the ramp (“can be secured to the ramp (e.g., the bottom surface of the ramp) using hook and loop fasteners,” Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the ramp with fasteners on the opposite side of the tread as taught by Auble, in order to keep the ramp in place while the cat moves on top of it to avoid accidental injury.
Regarding Claim 10, Carroll, Ogando, Auble, and Callan teach the furniture device of Claim 2. Carroll further teaches the furniture device wherein said longitudinal edges, said lateral edges, and said plate form said base as a single piece (“The housing unit 200, including the plurality of housing walls 210, 220, 230, 232, the fluted layer 238, the interior wall 240, the lid 250, and/or the floor 260, can be formed from a single piece of material or formed from multiple pieces” Paragraph [0060])
Regarding Claim 12, Carroll and Ogando teach the furniture device of Claim 11. Carroll further teaches the furniture device further comprising: a handle extending outwardly from one of said longitudinal edges (“although not shown, the handles can be disposed on an outer surface of the housing walls” Paragraph [0064]).
However, Callan teaches a holder (scoop holder 80) releasably connecting to one of said longitudinal edges (Figure 1), said holder adapted to receive hand tools and supplies for pet care (“is preferably sized and configured to support a litter scooping device” Paragraph [0039]); and, a ramp (ramp element 74) having its height proportional to that of a lateral edge (Figure 3), a portion of tread material (perforations or slots 76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the holder of Callen, in order to allow the user to have a convenient place to store related tools while decreasing clutter, and to have provided the furniture device of Carroll with the ramp of Callen, in order for smaller animals or animals of old age to easily access the litter without injury.
Additionally, Auble teaches a ramp (ramp 52), at least one strip of releasable fastener opposite the tread material of the ramp (“can be secured to the ramp (e.g., the bottom surface of the ramp) using hook and loop fasteners,” Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the ramp with fasteners on the opposite side of the tread as taught by Auble, in order to keep the ramp in place while the cat moves on top of it to avoid accidental injury.
Claims 3, 5, 6, 7, 8, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Ogando as applied to claims 1 and 11 above, and further in view of Edmonds (US 10709105).
Regarding Claim 3, Carroll and Ogando teach the furniture device of Claim 1. Carroll further teaches the furniture device further comprising: said plate (floor 260) having a perimeter and said upright edges securing to that perimeter (Figure 1); said upright edges including two mutually parallel and spaced apart lateral edges  (walls 230 and 232)  and two mutually parallel and spaced apart longitudinal edges (walls 210 and 220), said longitudinal edges being perpendicular to said lateral edges (Figure 2); said lid (lid 250) fitting upon said lateral edges and said longitudinal edges opposite said plate when in said closed configuration (Figure 6); and, said lid having four corners (Figure 2).
Carroll fails to teach and at least one aperture proximate each corner, at least one mechanical fastener for each of said at least one aperture, and two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart.
However, Edmonds teaches at least one aperture (threaded sockets 74) proximate each corner, at least one mechanical fastener (fastener 78; Figures 5 and 6) for each of said at least one aperture.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the apertures and mechanical fasteners of Edmonds, in order to prevent the litter box from opening and spilling causing a mess during travel.
Additionally, Ogando teaches two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the two strips of releasable fastener of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 5, Carroll, Ogando, and Edmonds teach the furniture device of Claim 3.
Carroll fails to teach the furniture device further comprising: at least one boss upon at least one of said longitudinal edges; at least one depression extending perpendicularly into said non-marring layer; wherein said at least one boss aligns and enters said at least one first depression when said device attains the closed configuration; and, wherein said at least one strip of releasable fastener of said lid cooperates with said at least one strip of releasable fastener of said plate when said device attains the open configuration.
However, Edmonds teaches the furniture device of claim 3 further comprising: at least one boss (protrusion 66) upon at least one of said longitudinal edges; at least one depression (corresponding pilot recess 68 a, 68b, 68c) extending perpendicularly into said non-marring layer; wherein said at least one boss aligns and enters said at least one first depression when said device attains the closed configuration (Figures 3 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the boss and depression of Edmonds, in order for the user to align the apertures and easily attach the lid during assembly.
Additionally, Ogando teaches wherein said at least one strip of releasable fastener (engaging member 144) of said lid (lid 104) cooperates with said at least one strip of releasable fastener (engaging member 144) of said plate (bottom plate 116) when said device attains the open configuration (Figures 4 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable fastener in an open position of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly
Regarding Claim 6, Carroll, Ogando, and Edmonds teach the furniture device of Claim 3.
Carroll fails to teach the furniture device further comprising: each of said longitudinal edges having one of said depressions, said depressions locating mutually diagonally; and, two of said bosses also locating mutually diagonally wherein said lid cooperates with said upright edges as said bosses align with said depressions as said device attains the closed configuration.
However, Edmonds teaches the furniture device further comprising: each of said longitudinal edges having one of said depressions (corresponding pilot recess 68 a, 68b, 68c), said depressions locating mutually diagonally (Figure 5); and, two of said bosses (protrusion 66) also locating mutually diagonally (Figure 3) wherein said lid cooperates with said upright edges as said bosses align with said depressions as said device attains the closed configuration (Figures 3 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the multiple diagonal bosses and depressions of Edmonds, in order for the user to properly align the apertures and easily attach the lid during assembly.
Regarding Claim 7, Carroll, Ogando, and Edmonds teach the furniture device of Claim 3. Carroll further teaches the furniture device further comprising said non-marring layer being one of felt, soft fiber, loop material, and nylon (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]).
Regarding Claim 8, Carroll, Ogando, and Edmonds teach the furniture device of Claim 3. Carroll further teaches the furniture device further comprising: said longitudinal edges (walls 210 and 220) and said lateral edges (walls 230 and 232) each joining tightly to said plate wherein said device is adapted to prevent litter entering between said longitudinal edges and said lateral edges and said plate (Figure 2)
Regarding Claim 14, Carroll and Ogando teach the furniture device of Claim 11.
Carroll fails to teach the furniture device further comprising: said lid having four corners and at least one aperture proximate each corner, at least one mechanical fastener for each of said at least one aperture, and two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart.
However, Edmonds teaches the furniture device further comprising: said lid having four corners and at least one aperture (threaded sockets 74) proximate each corner, at least one mechanical fastener for each of said at least one aperture (fastener 78; Figures 5 and 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the apertures and mechanical fasteners of Edmonds, in order to prevent the litter box from opening and spilling causing a mess during travel.
Additionally, Ogando teaches two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the two strips of releasable fastener of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 15, Carroll and Ogando teach the furniture device of Claim 11. Carroll further teaches the furniture device further comprising: said upright edges including two mutually parallel and spaced apart lateral edges (walls 230 and 232) and two mutually parallel and spaced apart longitudinal edges walls 210 and 220), said longitudinal edges being perpendicular to said lateral edges (Figure 2); said lid fitting upon said lateral edges and said longitudinal edges opposite said plate when said device attains its closed configuration (Figure 4).
Carroll fails to teach said lid having four corners and at least one aperture proximate each corner, at least one mechanical fastener for each of said at least one aperture, and two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart; and, said plate having two strips of said releasable fastener, said strips of said plate being in registration with said strips of said lid wherein said strips of said lid engage said strips of said plate in the open configuration of said device.
However, Edmonds teaches said lid having four corners and at least one aperture (threaded sockets 74) proximate each corner, at least one mechanical fastener for each of said at least one aperture (fastener 78; Figures 5 and 6),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the apertures and mechanical fasteners of Edmonds, in order to prevent the litter box from opening and spilling causing a mess during travel.
Additionally, Ogando teaches two strips of releasable fastener upon said top surface (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3), said strips being mutually parallel and spaced apart.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the two strips of releasable fastener of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 17, Carroll, Ogando, and Edmonds teach the furniture device of Claim 15. Carroll further teaches the furniture device wherein said lid connects to said base in the closed configuration of said device and is adapted to prevent litter escaping from said device (Figure 4).
Regarding Claim 18, Carroll, Ogando, and Edmonds teach the furniture device of Claim 15. Carroll further teaches the furniture device wherein said base is adapted to prevent litter escaping from said base (Figure 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Ogando, and Auble applied to claims 2 above, and further in view of Dehne (US 2018/0279577).
Regarding Claim 4, Carroll and Ogando, and Auble teach the furniture device of Claim 2.
Carroll fails to teach the furniture device further comprising: at least one lateral edge extender and at least one longitudinal edge extender; said at least one lateral edge extender having a releasable mechanical connection to one of said lateral edges opposite said plate and said at least one lateral edge extender being coplanar with said lateral edge; said at least one longitudinal edge extender having a releasable mechanical connection to one of said longitudinal edges opposite said plate and said at least one longitudinal edge extender being coplanar with said longitudinal edge; wherein a longitudinal edge extender mechanically connects to an adjacent lateral edge extender; and, wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base.
However, Dehne teaches the furniture device further comprising: at least one lateral edge extender (back 24) and at least one longitudinal edge extender (walls 23); said at least one lateral edge extender having a releasable mechanical connection to one of said lateral edges opposite said plate (holes 48 and posts 20) and said at least one lateral edge extender being coplanar with said lateral edge (Figure 5); said at least one longitudinal edge extender having a releasable mechanical connection to one of said longitudinal edges opposite said plate (holes 48 and posts 20) and said at least one longitudinal edge extender being coplanar with said longitudinal edge (Figure 5); wherein a longitudinal edge extender mechanically connects to an adjacent lateral edge extender (post 20; Figure 2); and, wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base (Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lateral and longitudinal edges of Carroll with the edge extenders of Dehne, in order to further prevent the cat from flinging litter outside of the box and making a mess.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Ogando, and Edmonds as applied to claims 8 above, and further in view of Cortez (US 2006/0102092)
 Regarding Claim 9, Carroll and Ogando, and Edmonds teach the furniture device of Claim 8.
Carroll fails to teach the furniture device further comprising: adhesive joining said longitudinal edges and said lateral edges to said plate; a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; and, said bead of caulk being within said liner, said longitudinal edges and said lateral edges.
However, Cortez teaches the furniture device further comprising: adhesive joining said longitudinal edges and said lateral edges to said plate (“gluing, stapling or with any other affixing means to attach them together” Paragraph [0038]); a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; and, said bead of caulk being within said liner, said longitudinal edges and said lateral edges (“joints of the base can also be sealed or caulked using a water-proof sealant.” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate and longitudinal and lateral edges of Carroll with the adhesive and caulk of Cortez, in order to further seal the box and prevent leakage onto the floor outside of the box.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016164868) in view of Ogando (US 8297443), Callan (US 2008/0022938), Edmonds (US 10709105), Dehne (US 2018/0279577), and Cortez (US 2006/0102092)
Regarding Claim 19, Carroll teaches a furniture device for containing litter, comprising: a base (housing unit 200), generally rectangular, having a plate (floor 260) and four spaced apart upright edges upon said plate (Figure 1), a water impervious liner interiorly of said upright edges and said plate (“The material used to make the panel board can include the linerboard, the moisture-repellant coating, and/or the linerboard can have moisture-repellant properties” Paragraph [00111]), a tread material upon a portion of said liner (“One or more fluted layers 238 can be contained in the first compartment 204 and can be used to trap or otherwise contain dislodged litter material” Paragraph [0039]), a lid (lid 250), generally a planar rectangle, said lid fitting upon said four upright edges (Figure 4), and an opposite non-marring layer (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]), said plate (floor 260) having a perimeter and said upright edges securing to that perimeter; said upright edges being mutually perpendicular to said plate (Figure 1), said upright edges including two mutually parallel and spaced apart lateral edges (walls 230 and 232) and two mutually parallel and spaced apart longitudinal edges (walls 210 and 220) said longitudinal edges being perpendicular to said lateral edges (Figure 2); said lid fitting upon said lateral edges and said longitudinal edges opposite said plate when in said closed configuration (Figure 4), a handle extending outwardly from one of said longitudinal edges (“although not shown, the handles can be disposed on an outer surface of the housing walls” Paragraph [0064]); said non-marring layer being one of felt, soft fiber, loop material, and nylon (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]); said longitudinal edges (walls 210 and 220) and said lateral edges (walls 230 and 232) each joining tightly to said plate wherein said device is adapted to prevent litter entering between said longitudinal edges and said lateral edges and said plate (Figure 2).
Carroll fails to teach at least one strip of releasable fastener upon said plate opposite said edges; said lid having a top surface and at least one strip of releasable fastener upon said top surface; wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base; wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners, said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges; a holder releasably connecting to one of said longitudinal edges, said holder adapted to receive hand tools and supplies for pet care; a ramp having its height proportional to that of a lateral edge, a portion of tread material, and at least one strip of releasable fastener opposite the tread material; said lid having four corners and at least one aperture proximate each corner, at least one mechanical fastener for each of said at least one aperture, and two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart, said lid having two depressions extending perpendicularly into said non-marring layer and locating mutually diagonally, at least one lateral edge extender and at least one longitudinal edge extender; said at least one lateral edge extender having a releasable mechanical connection to one of said lateral edges opposite said plate and said at least one lateral edge extender being coplanar with said lateral edge; said at least one longitudinal edge extender having a releasable mechanical connection to one of said longitudinal edges opposite said plate and said at least one longitudinal edge extender being coplanar with said longitudinal edge; wherein a longitudinal edge extender mechanically connects to an adjacent lateral edge extender; wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base; at least one boss upon at least one of said longitudinal edges, wherein said at least one boss aligns and enters one of said depressions when said device attains the closed configuration as said lid aligns with said upright edges, adhesive joining said longitudinal edges and said lateral edges to said plate; a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; and, said bead of caulk being within said liner, said longitudinal edges and said lateral edges.
However, Ogando teaches at least one strip of releasable fastener upon said plate opposite said edges (engaging member 144); said lid having a top surface and at least one strip of releasable fastener upon said top surface (engaging member 144 on lid 104); wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base (Figure 5); wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners, said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 6); and two strips of releasable fastener upon said top surface (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3), said strips being mutually parallel and spaced apart. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable and mechanical fasteners of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Additionally, Callan teaches a holder (scoop holder 80) releasably connecting to one of said longitudinal edges (Figure 1), said holder adapted to receive hand tools and supplies for pet care  (“is preferably sized and configured to support a litter scooping device” Paragraph [0039]); a ramp (ramp element 74) having its height proportional to that of a lateral edge (Figure 3), a portion of tread material, and at least one strip of releasable fastener opposite the tread material (perforations or slots 76);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Ogando with the holder of Callen, in order to allow the user to have a convenient place to store related tools while decreasing clutter, and to have provided the furniture device of Carroll with the ramp of Callen, in order for smaller animals or animals of old age to easily access the litter without injury.
Additionally, Edmonds teaches said lid having four corners and at least one aperture proximate each corner (threaded sockets 74), at least one mechanical fastener (fastener 78) for each of said at least one aperture (Figures 5 and 6), said lid having two depressions (corresponding pilot recess 68 a, 68b, 68c) extending perpendicularly into said non-marring layer and locating mutually diagonally (Figure 5) at least one boss (protrusion 66) upon at least one of said longitudinal edges (Figure 3), wherein said at least one boss aligns and enters one of said depressions when said device attains the closed configuration as said lid aligns with said upright edges (Figures 3 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the boss and depression, and apertures and mechanical fasteners of Edmonds, in order for the user to align the apertures and easily attach the lid during assembly, and keep the lid in place during travel to prevent spills.
Additionally, Dehne teaches at least one lateral edge extender (back 24) and at least one longitudinal edge extender (walls 23); said at least one lateral edge extender having a releasable mechanical connection to one of said lateral edges opposite said plate (holes 48 and posts 20) and said at least one lateral edge extender being coplanar with said lateral edge  (Figure 5); said at least one longitudinal edge extender having a releasable mechanical connection to one of said longitudinal edges opposite said plate (holes 48 and posts 20) and said at least one longitudinal edge extender being coplanar with said longitudinal edge (Figure 5); wherein a longitudinal edge extender mechanically connects to an adjacent lateral edge extender (post 20; Figure 2); wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base (Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lateral and longitudinal edges of Carroll with the edge extenders of Dehne, in order to further prevent the cat from flinging litter outside of the box and making a mess.
Additionally, Cortez teaches adhesive joining said longitudinal edges and said lateral edges to said plate (“gluing, stapling or with any other affixing means to attach them together” Paragraph [0038]); a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; and, said bead of caulk being within said liner, said longitudinal edges and said lateral edges (“joints of the base can also be sealed or caulked using a water-proof sealant.” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate and longitudinal and lateral edges of Carroll with the adhesive and caulk of Cortez, in order to further seal the box and prevent leakage onto the floor outside of the box.
Regarding Claim 20, Carroll, Ogando, Callan, Edmonds, Dehne, and Cortez teach the furniture device of Claim 19. Carroll further teaches the furniture device wherein said longitudinal edges, said lateral edges, and said plate form said base as a single piece (“The housing unit 200, including the plurality of housing walls 210, 220, 230, 232, the fluted layer 238, the interior wall 240, the lid 250, and/or the floor 260, can be formed from a single piece of material or formed from multiple pieces” Paragraph [0060])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weismantel (US 5007530), Akers et al. (US 2019/0281786), White (US 5471950), Northrop (US 20150320008), and Insler (WO 2015/033335) are considered relevant prior art, as they pertain to the state of the art in litterbox containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642